Citation Nr: 1445829	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-33 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and B.R.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran had active duty service from November 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a March 2013 videoconference hearing before the undersigned.  A transcript of those proceedings is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appeal must be remanded for a new examination, and to obtain private treatment records.  Concerning the records, the Veteran has identified private treatment records not currently associated with the claims file; VA has a duty to assist him in obtaining those records.  

A new examination is required because the December 2010 etiology opinion fails to consider evidence of the Veteran's longstanding hearing loss.  The Veteran has presented competent lay evidence, through his own testimony, as well as that of people who have known him from prior to military service, that his hearing ability decreased during service, and has continued to worsen since that time.  Further, the evidence demonstrates that the Veteran obtained hearing aids in 1978, approximately six years after separation.  The December 2010 report, however, relies solely on the lack of audiometric evidence of hearing loss during service as the basis for a negative etiology opinion.  As the opinion was not based on all relevant evidence, it is insufficient for VA purposes.  


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers (to include Miracle-Ear as identified in the March 2013 Board hearing transcript) who have treated him for his claimed conditions.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the AOJ must notify the Veteran and his representative of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA audiological examination.  The examiner is to be provided access to the claims file and a copy of this Remand, and he or she must specify in the report that what evidence was reviewed.  In accordance with the latest worksheets for rating hearing loss, the examiner is to provide a detailed review of the Veteran's pertinent medical history (to include his history of noise exposure during and post-service), current complaints, and the nature and extent of any audiological disability.  


Thereafter, the examiner should opine as to the following: 

(a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service? 

(b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service?

In providing these opinions, the examiner must consider the competent lay evidence of record that has identified decreased hearing from the time of service, as well as the fact that the Veteran obtained hearing aids in 1978, approximately six years after service.

The examiner must provide a comprehensive rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Then, readjudicate the two issues.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

